Title: From James Madison to John Morton, 11 May 1802
From: Madison, James
To: Morton, John


Sir.Department of State. May 11th. 1802
A petition has been addressed to the President by Charles Drew, representing that he sailed from Norfolk in Virginia in July last, for porto rico, where he purchased a Brig and proceeded to the Havanna; that he sailed thence for Philadelphia, but his vessel being upset, he and his crew were thrown back to the Havanna; That he again shipped himself at that place for Philadelphia, as master of the sloop Sally, one of whose owners having broken open the chest of a Spaniard, the whole crew with himself, were thrown into a dungeon. He paints his situation as deplorable and prays that something may be done for his relief. You will please to enquire into the case, and to claim for him whatever may be due to him on the score of justice or humanity. I am Sir &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Charles Drew’s petition (not found) is listed in Jefferson’s Epistolary Record (DLC: Jefferson Papers) as dated 24 Feb. 1802 and received by Jefferson 2 Apr. 1802. For Drew’s case, see Vincent Gray to JM, 27 Sept. 1802.


